408 So. 2d 685 (1982)
Sherman C. THOMAS, Appellant,
v.
SUNLAND TRAINING CENTER and Division of Risk Management, Appellees.
No. AB-67.
District Court of Appeal of Florida, First District.
January 6, 1982.
Rehearing Denied January 27, 1982.
Thomas W. Davis of the Law Offices of Barton, Cox & Davis, Gainesville, for appellant.
John P. Brooks of Jones & Langdon, P.A., Gainesville, for appellees.
PER CURIAM.
Claimant appeals an order of the Deputy Commissioner finding that "the employer and carrier reasonably relied upon information provided to them by the Social Security Administration which indicated that the claimant started receiving Social Security payments in June 1977... ." That information was not included in the record on appeal, nor was it evidenced elsewhere in the record. Therefore, the finding is not supported by competent substantial evidence.
The Deputy Commissioner further found that the Social Security Administration's records were not available at the time of the hearing but that those records would be more reliable than claimant's testimony in determining whether he had been receiving Social Security benefits. We agree that the records of the Social Security Administration would be reliable for determining whether claimant was receiving benefits prior to the hearing, but find that it was an error to permit the set off in the absence of evidence that it was warranted. See Borden, Inc. v. Butler, 377 So. 2d 795 (Fla. 1st DCA 1979). The case is therefore REMANDED for determining whether claimant was receiving Social Security benefits prior to the hearing, and for making appropriate adjustments.
ROBERT P. SMITH, Jr., C.J. and MILLS and SHIVERS, JJ., concur.